    Case: 1:20-cr-00001-WAL-GWC Document #: 83 Filed: 08/18/20 Page 1 of 3



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )
                                          )                  Criminal Action No. 2020-0001
NICHOLAS BEST,                            )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the United States

Martial A. Webster, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                               TRIAL MANAGEMENT ORDER

       UPON CONSIDERATION of the trial in this matter scheduled for September 28, 2020,

and in preparation therefor, it is hereby ORDERED that the parties shall adhere to the following

schedule: 1

    1. The parties shall have up to and including August 24, 2020, to file a notice with an estimate
       of the number of days necessary to complete trial, exclusive of the time estimated for jury
       selection.

    2. The parties shall have up to and including August 26, 2020, to file motions in limine. The
       parties shall have up to and including September 2, 2020, to file responses to the motions
       in limine.




1
 The Court draws the parties’ attention to Paragraph 8, wherein the Court orders that each party
submit two copies of a DVD/CD or USB flashdrive with electronic copies of their respective
exhibits, in lieu of the two tabbed binders that the Court normally requests in its Trial Management
Orders. The Court also draws the parties’ attention to Paragraph 9, wherein the Court orders that
each party shall submit two copies of a DVD/CD or USB flashdrive with photographs of each
witness, and a list with the names of each witness in the order of their appearance on the DVD/CD
or USB flashdrive, for use during the voir dire process.
Case: 1:20-cr-00001-WAL-GWC Document #: 83 Filed: 08/18/20 Page 2 of 3



3. The parties shall have up to and including September 9, 2020, to file a joint proposed
   neutral statement of the facts for voir dire purposes and a joint list of proposed voir dire
   questions. The joint proposed neutral statement of facts should be a concise statement of
   the charges and the defense. The joint list of proposed voir dire questions should not
   number more than fifteen and need not include questions as to whether any juror knows a
   Defendant, counsel for the Government, counsel for a Defendant, or any of the witnesses.
   To the extent the parties are unable to agree upon a particular voir dire question, the parties
   shall submit an addendum to the joint list indicating the contested question and the nature
   of the disagreement.

4. The parties shall have up to and including September 9, 2020, to file proposed jury
   instructions and proposed verdict forms. Jury instructions need only be submitted with
   respect to substantive issues in the case. Proposed instructions on procedural matters such
   as the burden of proof, unanimity and credibility are not necessary. Each proposed
   instruction should be on a separate page, double spaced and should include citation to
   specific authority. Counsel will have the opportunity to file supplemental instructions
   during trial as necessary.

5. The parties shall have up to and including September 9, 2020, to file a written Joint
   Discovery Statement to be signed by counsel for each party and filed with the Court.
   Pursuant to Local Rule of Criminal Procedure 16.2, the Joint Discovery Statement shall
   generally describe all discovery material exchanged and shall set forth any stipulations.

6. The pretrial conference before the undersigned Chief Judge will be held on September 23,
   2020 at 9:30 a.m.

7. The parties shall have up to and including 9:00 a.m. on September 24, 2020, to submit
   electronic copies of all exhibits on a DVD/CD or USB flashdrive. All electronic
   submissions must comply with the Court’s requirements for electronic exhibits as set forth
   at http://www.vid.uscourts.gov/jury-evidence-recording-system-jers.

8. In lieu of two tabbed binders with all exhibits, the parties shall have up to and including
   8:30 a.m. on September 28, 2020, to submit two copies of a DVD/CD or USB flashdrive
   with electronic copies of all exhibits. All electronic submissions must comply with the
   Court’s      requirements     for     electronic     exhibits      as    set    forth     at
   http://www.vid.uscourts.gov/jury-evidence-recording-system-jers.

9. The parties shall have up to and including 8:30 a.m. on September 28, 2020, to submit
   two copies of a DVD/CD or USB flashdrive with photographs of each witness, and a list
   with the names of each witness in the order of their appearance on the DVD/CD or USB
   flashdrive, for use during the voir dire process. All electronic submissions must comply
   with the Court’s requirements for electronic exhibits as set forth at
   http://www.vid.uscourts.gov/jury-evidence-recording-system-jers.

10. The trial of this matter is scheduled to begin at 9:30 a.m. on September 28, 2020.



                                              2
   Case: 1:20-cr-00001-WAL-GWC Document #: 83 Filed: 08/18/20 Page 3 of 3



   11. Any modifications of any deadlines contained herein shall be made only for good cause
       and only with the Court’s consent.

      SO ORDERED.

Date: August 18, 2020                            ________/s/________
                                                 WILMA A. LEWIS
                                                 Chief Judge




                                             3
